



Exhibit 10U
 
 
LEASE AMENDMENT AGREEMENT (THE “AGREEMENT”) ENTERED INTO BY AND BETWEEN
HAEMONETICS MEXICO MANUFACTURING, S. DE R.L. DE C.V., HEREINAFTER REFERRED TO AS
“HAEMONETICS”, REPRESENTED BY MESSRS. DAN GOLDSTEIN AND WILLIAM PATRICK BURKE;
AND MRS. BLANCA ESTELA COLUNGA SANTELICES, HEREINAFTER REFERRED TO AS THE “MRS.
COLUNGA”, IN ACCORDANCE WITH THE FOLLOWING ANTECEDENTS, RECITALS AND CLAUSES:
CONVENIO MODIFICATORIA A CONTRATO DE ARRENDAMIENTO (EL “CONVENIO”) QUE CELEBRAN
HAEMONETICS MEXICO MANUFACTURING, S. DE R.L. DE C.V., A QUIEN EN LO SUCESIVO SE
LE DENOMINARÁ “HAEMONETICS”, REPRESENTADA POR LOS SRES. DAN GOLDSTEIN Y WILLIAM
PATRICK BURKE; Y LA SRA. BLANCA ESTELA COLUNGA SANTELICES, A QUIEN EN LO
SUCESIVO SE LE DENOMINARÁ LA “SRA. COLUNGA”, AL TENOR DE LOS SIGUIENTES
ANTECEDENTES, DECLARACIONES Y CLAUSULAS.
 
 
A N T E C E D E N T S
A N T E C E D E N T E S
 
 
A. On December 3, 2007, Haemonetics as lessee, and Mrs. Colunga, as lessor
executed a Real Estate Lease Agreement effective as of January 1, 2008 with
respect to the industrial facilities located at Calle Colinas No. 11730, Parque
Industrial El Florido, Sección Colinas, Delegación la Presa, Tijuana, B.C.
22680, with a surface area of 62,000.00 square feet (as amended, restated or
modified from time to time, the “Lease Agreement”).


A. Con fecha 3 de diciembre de 2007, Haemonetics, como arrendatario, y la Sra.
Colunga, como arrendadora, celebraron un Contrato de Arrendamiento de Bien
Inmueble con efectos a partir del 1 de enero de 2008, con respecto a ciertas
instalaciones industriales ubicadas en Calle Colinas No. 11730, Parque
Industrial El Florido, Sección Colinas, Delegación la Presa, Tijuana, B.C.
22680, con una superficie de 62,000.00 pies cuadrados (según ha sido enmendado,
re expresado y modificado de tiempo en tiempo, el “Contrato de Arrendamiento”).
 
 
B. On October 5, 2012, Haemonetics Corporation granted in favor of Mrs. Colunga
an Absolute Guaranty of Lease to guarantee to her Haemonetics’ obligations under
the Lease Agreement (the “Lease Guaranty”).
B. Con fecha 5 de octubre de 2012, Haemonetics Corporation otorgó a favor de la
Sra. Colunga una Garantía Absoluta de Arrendamiento (Absolute Guaranty of Lease)
para garantizar el cumplimiento de las obligaciones de Haemonetics bajo el
Contrato de Arrendamiento (la “Garantía del Arrendamiento”).
 
 
R E C I T A L S
D E C L A R A C I O N E S
 
 
Both parties, through their legal representatives, as applicable, state that:
Declaran ambas partes por conducto de sus representantes legales, según sea el
caso, que:
 
 



1



--------------------------------------------------------------------------------




(a)    Pursuant to third paragraph of Clause Second of the Lease Agreement,
Haemonetics has decided to exercise its right to extend the current term of the
Lease Agreement for additional 5 (five) years in accordance with the terms
hereinafter set forth (the “Extension’s Right”).
(a)    En términos del párrafo tercero de la Cláusula Segunda del Contrato de
Arrendamiento, Haemonetics ha decidido ejercer su derecho de prorrogar el plazo
actual del Contrato de Arrendamiento por 5 (cinco) años adicionales, en los
términos que más adelante se señalan (el “Derecho de Prórroga”).
 
 
(b)    They are aware of the scope and contents of this Agreement.
(b)     Conocen el alcance y contenido del presente Convenio.
 
 
(c)    They mutually recognize each other’s personality and authority to execute
this Agreement.
(c)    Se reconocen mutuamente la personalidad y facultades con las que
comparecen a celebrar el presente Convenio.
 
 
(d)    Due to an involuntary misunderstanding, the Lease Agreement includes an
incorrect domicile of the Leased Premises, so they are willing to include the
corresponding amendment in this Agreement.
(d)    Debido a un mal entendido involuntario, el Contrato de Arrendamiento
incluye un domicilio incorrecto de las Instalaciones Arrendadas, por los que es
su deseo incluir la modificación de dicho domicilio en el presente Convenio.
 
 
In consideration of the above antecedent and recitals, the parties agree on the
following:
Habiendo declarado lo anterior, las partes otorgan el presente Convenio de
conformidad con las siguientes:
 
 
C L A U S E S
C L Á U S U L A S
 
 
FIRST. DEFINITIONS.  Unless specifically stated in this Agreement, all
capitalized terms used herein shall have the same meaning ascribed to them in
the Lease Agreement.
PRIMERA. DEFINICIONES. A menos que se establezca de manera distinta, todos los
términos utilizados con mayúscula inicial en este Convenio tendrán el
significado atribuido a dichos términos en el Contrato de Arrendamiento.
 
 
SECOND. AMENDMENTS.
SEGUNDA. MODIFICACIONES.
(A) Pursuant to the Extension’s Right, effective as of the date of execution
hereof, the parties agree to extend the current term of the Lease Agreement for
a period of 5 (five) years, mandatory for both parties, counted as from January
1, 2018, and concluding on December 31, 2022 (the “Initial Term”).


(A) De conformidad con el Derecho de Prórroga, con efectos a partir de la fecha
de la firma del presente, las partes convienen en prorrogar el plazo actual del
Contrato de Arrendamiento por un periodo adicional de 5 (cinco) años,
obligatorio para ambas partes, contado a partir del 1 de enero de 2018, y
concluyendo el 31 de diciembre de 2022 (el “Periodo Inicial”).





2



--------------------------------------------------------------------------------




(B) Notwithstanding the foregoing, Mrs. Colunga hereby grants to Haemonetics the
right to extend the Initial Term for additional 3 (three) years (the “Additional
Term”), in accordance with the following: 


(B) No obstante lo anterior, la Sra. Colunga otorga en este acto a Haemonetics
el derecho para prorrogar el Periodo Inicial por 3 (tres) años adicionales (el
“Periodo Adicional”), de conformidad con lo siguiente:
(i)    The Additional Term shall be mandatory for both parties;


(i)    El Periodo Adicional será obligatorio para ambas partes;
(ii)    At least with 180 (hundred and eighty) natural days prior the end of the
Initial Period, Haemonetics shall notify Mrs. Colunga in writing of its intent
to extend the term of this Agreement for the Additional Term (the “Notice of
Extension”); and


(ii)    Al menos con 180 (ciento ochenta) días naturales de anticipación a la
conclusión del Periodo Inicial, Haemonetics deberá notificar por escrito a la
Sra. Colunga su deseo de prorrogar la vigencia de este Contrato por el Periodo
Adicional (el “Aviso de Prórroga”); y


Such Notice of Extension must include a document executed by a duly authorized
individual(s) with the required faculties, by which Haemonetics Corporation
express its agreement and consent in order for the terms and conditions of the
Lease Guaranty remain valid during the Additional Term (the “Guaranty’s
Extension”). The signature(s) of such documents must be notarized and
apostilled.
Dicho Aviso de Prórroga, requerirá, de manera imprescindible, estar acompañado
por un documento suscrito por persona(s) debidamente autorizada (s) que acredite
(n) tener facultades para ello, a través del cual, Haemonetics Corporation
exprese su conformidad y consentimiento, para que los términos y condiciones de
la Garantía Absoluta de Arrendamiento (Absolute Guaranty of Lease), se mantengan
en pleno vigor durante el Periodo Adicional (La “Extensión de Garantía”). La (s)
firma de dicho documento, deberá (n), de estar notarizada (s) y apostillada (s)





3



--------------------------------------------------------------------------------




(iii)    Once Haemonetics delivers in due time and forms, the Notice of
Extension and the Guaranty’s Extension to Mrs. Colunga, the term of this
Agreement will be automatically extended without requiring additional formality,
same that shall commence as of the date that the Initial Period concludes,
adjusting the amount of Rent (as such term is defined below), as specified in
the following paragraph.
(iii)    Una vez que el Haemonetics entregue a la Sra. Colunga, en debido tiempo
y formas, el Aviso de Prórroga y la Extensión de Garantía, el plazo de vigencia
de este Contrato se entenderá prorrogado automáticamente, sin requerir
formalidad adicional alguna, por el Periodo Adicional, mismo que comenzará a
correr a partir de la fecha en que concluya el Periodo Inicial, ajustándose el
monto de la Renta (según dicho término se define más adelante), según se
especifica en el siguiente párrafo.


(C) (a) During the Initial Term, Haemonetics shall pay to Mrs. Colunga a monthly
rent in the fixed amounts mentioned below (the “Rent”), plus the corresponding
Value Added Tax:


(C) (a) durante la vigencia del Periodo Inicial, Haemonetics pagará mensualmente
a la Sra. Colunga una renta en las cantidades fijas que se describen a
continuación (la “Renta”), más el correspondiente Impuesto al Valor Agregado:








 
 
(b) The payable Rent during the Additional Term, shall be the following fixed
amounts:
(b) La Renta pagadera durante el Periodo Adicional serán las siguientes
cantidades fijas:










 
 
(D) Effective as of the date hereof, the parties agree that all references in
the Lease Agreement to the domicile of the Leased Premises, shall be understood
as references to the domicile at Calle Colinas No. 11731, Parque Industrial El
Florido, Sección Colinas, Delegación la Presa, Tijuana, B.C. 22680.
(D) Las partes convienen que a partir de la celebración del presente Convenio,
toda referencia al domicilio de las Instalaciones Arrendada deberá entenderse
como si se refiriera al ubicado en Calle Colinas No. 11731, Parque Industrial El
Florido, Sección Colinas, Delegación la Presa, Tijuana, B.C. 22680.


 
 



4



--------------------------------------------------------------------------------




THIRD. ENTIRE AGREEMENT. (a) This Agreement shall be interpreted together with
the Lease Agreement, in the understanding that both constitute one and the same
instrument.


(b) With the exception of the amendments contained herein, all and each of the
provisions of the Lease Agreement remain in full force and legal effects.
TERCERA. ACUERDO TOTAL. (a) El presente Convenio deberá interpretarse
conjuntamente con el Contrato de Arrendamiento, en el entendido de que éstos
constituyen una sola unidad contractual.


(b) Con excepción de las modificaciones contenidas en este Convenio, todas y
cada una de las disposiciones del Contrato de Arrendamiento permanecen en vigor,
surtiendo todos sus efectos y fuerza legales.
 
 
FOURTH. DOMICILES. The parties agree that all notices shall be delivered to the
same addresses provided in the Lease Agreement for such purposes.


CUARTA. DOMICILIOS. Las partes señalan como sus domicilios para efectos del
presente Convenio los señalados en el Contrato de Arrendamiento.
 
 
FIFTH. APPLICABLE LAW AND JURISDICTION. For the interpretation and compliance of
this Agreement, the parties agree that the provisions of the Civil Code of the
State of Baja California shall apply and hereby expressly submit themselves to
the jurisdiction of the competent courts of the City of Tijuana, State of Baja
California, irrevocably waiving the right to any other jurisdiction to which
they may be entitled to by reason of their present or future domicile or for any
other reason.
QUINTA. LEYES APLICABLES Y JURISDICCIÓN. Para todo lo relativo a la
interpretación y cumplimiento de este Convenio, las partes convienen que
aplicarán las disposiciones del Código Civil del Estado de Baja California y en
este acto se someten expresamente a la jurisdicción de los tribunales de la
Ciudad de Tijuana, Baja California, renunciando irrevocablemente a cualquier
otra jurisdicción a la que pudieren tener derecho por razón de su domicilio
actual o futuro o por cualquier otra causa.
 
 
This Agreement may be executed in counterparts and, when all counterpart
documents are executed, the counterparts will constitute a single binding
instrument.
Este Convenio podrá ser firmado en distintos ejemplares, y cuando todos los
ejemplares hayan sido firmados por las partes, constituirán un solo instrumento
obligatorio.
 
 
 
 
IN WITNESS WHEREOF, the undersigned parties, through their duly authorized legal
representatives, have executed this Agreement in the place and date indicated
underneath their respective signatures.
EN TESTIMONIO DE LO ANTERIOR, las partes firmantes, a través de sus
representantes debidamente autorizados, suscriben este Convenio en el lugar y
fecha indicados bajo sus respectivas firmas.
 
[SIGNATURE PAGE FOLLOWS]
[SIGUE HOJA DE FIRMAS]
 





5



--------------------------------------------------------------------------------








HAEMONETICS MEXICO MANUFACTURING, S. DE R.L. DE C.V.






/s/ Dan Goldstein
By: MR. DAN GOLDSTEIN
Title: Legal representative
Place:
Date:






/s/ William Patrick Burke
By: MR. WILLIAM PATRICK BURKE
Title: Legal representative
Place:
Date:
HAEMONETICS MEXICO MANUFACTURING, S. DE R.L. DE C.V.






/s/ Dan Goldstein
Por: SR. DAN GOLDSTEIN
Cargo: Representante legal
Lugar:
Fecha:






/s/ William Patrick Burke
Por: SR. WILLIAM PATRICK BURKE
Cargo: Representante legal
Lugar:
Fecha:










/s/ Blanca Estela Colunga Santelices
MRS. BLANCA ESTELA COLUNGA SANTELICES
Place:
Date:








/s/ Blanca Estela Colunga Santelices
SRA. BLANCA ESTELA COLUNGA SANTELICES
Lugar:
Fecha:





[Signature Page-Lease Amendment Agreement/Hoja de Firmas- Convenio Modificatorio
al Arrendamiento]


6



--------------------------------------------------------------------------------










7

